Title: From Benjamin Franklin to Elisha Hart, 29 September 1779
From: Franklin, Benjamin
To: Hart, Elisha


Sir
Passy, Sept 29. 1779.
I received yours, and I do by this Post request M. Schweighauser to furnish you with the Same Supply that has been received by other officers in your Situation. It is not much, but the great Number we have to relieve from time to time obliges us to be more Sparing than we Should otherwise be. I wish you safe home to you friends and Country, and I have the honour to be Sir,
Capt Eisha at Mr. Schweighauser, Nantes
